Name: 84/385/EEC: Council Decision of 23 July 1984 on the conclusion of an Agreement in the form of an exchange of notes providing for the temporary extension of the 1977 Fisheries Agreement between the European Economic Community and the Government of the United States of America
 Type: Decision
 Subject Matter: fisheries;  America
 Date Published: 1984-08-03

 Avis juridique important|31984D038584/385/EEC: Council Decision of 23 July 1984 on the conclusion of an Agreement in the form of an exchange of notes providing for the temporary extension of the 1977 Fisheries Agreement between the European Economic Community and the Government of the United States of America Official Journal L 208 , 03/08/1984 P. 0056*****COUNCIL DECISION of 23 July 1984 on the conclusion of an Agreement in the form of an exchange of notes providing for the temporary extension of the 1977 Fisheries Agreement between the European Economic Community and the Government of the United States of America (84/385/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Agreement between the European Economic Community and the Government of the United States of America concerning fisheries off the coasts of the United States, signed on 15 February 1977, and in particular Article XVI, Having regard to the proposal from the Commission, Whereas a new Fisheries Agreement between the European Economic Community and the Government of the United States of America has been negotiated and submitted to the Council for approval; Whereas, in order to prevent any interruption of Member States' fishing activities off the coasts of the United States, the 1977 Fisheries Agreement between the Community and the United States should be temporarily extended pending approval of the new Agreement, HAS DECIDED AS FOLLOWS: Article 1 The Agreement in the form of an exchange of notes between the European Economic Community and the Government of the United States of America, initialled on 27 June 1984 and providing for the temporary extension of the 1977 Fisheries Agreement between the European Economic Community and the Government of the United States of America, is hereby approved on behalf of the Community. The text of the Agreement referred to in the first subparagraph is attached to this Decision. Article 2 The President of the Council is hereby authorized to designate the persons empowered to sign the Agreement in order to bind the Community. Done at Brussels, 23 July 1984. For the Council The President J. O'KEEFFE